                 Case 3:21-cv-05051-BHS Document 13 Filed 03/04/21 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JUDITH YIGAL, et al.,                              CASE NO. C21-5051BHS
 8
                              Plaintiffs,               ORDER
 9          v.

10   THOMAS L COLE, et al.,

11                            Defendants.

12

13          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

14   Recommendation, Dkt. 10, recommending that the Court sua sponte TRANSFER this

15   case to the Southern District of Georgia, and DEFER pro se Plaintiffs’ pending motion

16   for Leave to Proceed in forma pauperis, Dkt. 5, to that Court.

17          The Plaintiffs’ filings are difficult to read but it is apparent that neither they nor

18   the proposed defendants have any connection to this District or this State. Plaintiffs live

19   in Canada and the Philippines, and the proposed Defendants are in Georgia and Ohio.

20   The events described in Plaintiffs’ filings occurred in Chatham County, Georgia.

21          Plaintiffs have filed two “proposed” motions, Dkts. 11 and 12, since Judge

22   Fricke’s Report and Recommendation, but they have not objected it. Indeed, those filings


     ORDER - 1
              Case 3:21-cv-05051-BHS Document 13 Filed 03/04/21 Page 2 of 2




 1   confirm that the parties and the events have no connection to the District. There is no

 2   reason to delay transferring the case to the appropriate District for resolution, and this

 3   Court will do so sua sponte.

 4      1. The Report and Recommendation is ADOPTED;

 5      2. This case is TRANSFERRED to the Southern District of Georgia;

 6      3. The Clerk shall take steps necessary to transfer the case;

 7      4. The Court DEFERS plaintiff’s pending Motion for Leave to Proceed in forma

 8          pauperis, Dkt. 5, to the Georgia Court;

 9      5. The Clerk shall send copies of this Order to Plaintiffs’ last known address and to

10          Magistrate Judge Fricke.

11   IT IS SO ORDERED.

12          Dated this 4th day of March, 2021.

13

14

15
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

16

17

18

19

20

21

22


     ORDER - 2
